Citation Nr: 0111515	
Decision Date: 04/20/01    Archive Date: 04/24/01

DOCKET NO.  00-04 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUE

Entitlement to a rating in excess of 50 percent for service-
connected post-traumatic stress disorder (PTSD) prior to June 
15, 1998.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from April 1950 to July 1953 
and from June 1954 to September 1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 decision by the RO which 
granted service connection for PTSD and assigned a 30 percent 
rating, effective from November 7, 1996, the date of receipt 
of the veteran's original claim of service connection.  In a 
subsequent rating action in October 1998, the RO assigned a 
50 percent evaluation for the service-connected PTSD, 
effective from November 7, 1996.  By rating action in 
December 1999, the RO assigned a 70 percent evaluation for 
the veteran's PTSD, effective from June 15, 1998.  In a 
letter received in December 1999, the veteran disagreed with 
the effective date assigned for the 70 percent rating, and 
subsequently perfected an appeal for a rating higher than 50 
prior to June 15, 1998.  

In a letter received in February 2000, the veteran indicated 
that he was satisfied with the 70 percent rating assigned for 
his service-connected PTSD and that he did not wish to pursue 
an appeal for a rating in excess of 70 percent.  The Board 
interprets the veteran's statement as a desire to withdraw 
his appeal for a rating in excess of 70 percent from June 15, 
1998.  However, the veteran's appeal for a rating in excess 
of 50 prior to June 15, 1998 is still in appellate status and 
will be addressed in this document.  

By rating action in January 2000, the RO granted a total 
rating for compensation purposes based on individual 
unemployability, effective from June 15, 1998.  However, in 
light of the Board's decision hereinbelow, the issue of 
whether the veteran is entitled a total rating prior to June 
15, 1998 must be referred to the RO for further 
consideration.  



FINDINGS OF FACT

1.  An original claim of service connection for PTSD was 
received by the RO on November 7, 1996.  

2.  Prior to June 15, 1998, the veteran's symptoms for PTSD 
more nearly approximated the degree of occupational and 
social impairment contemplated by a 70 percent rating and no 
greater.  


CONCLUSION OF LAW

The criteria for a rating of 70 percent, and no higher, for 
service-connected PTSD prior to June 15, 1998 are met.  
38 U.S.C.A. §§  1155, 5107; 38 C.F.R. §§ 4.3, 4.7, 4.130, 
Part 4, Diagnostic Code 9411 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

By rating action in June 1997, service connection was 
established for PTSD based on evidence in the record showing 
that the veteran served in combat during the Korean conflict, 
was authorized to wear the Combat Infantry Badge, and has a 
current diagnosis of PTSD.  

The medical evidence in June 1997 included an April 1997 VA 
examination report and VA outpatient records for treatment 
beginning in August 1996.  Outpatient records from a VA 
substance abuse clinic in August 1996 indicated that the 
veteran had recently completed DUI rehabilitation school, and 
had been sober for 11 months.  The record indicates that when 
the veteran was first seen, he briefly mentioned that he was 
bothered by flashbacks from the Korean war and that he was 
experiencing interrupted sleep.  On examination, the veteran 
was oriented in all spheres.  His mood was dysphoric with 
flattened affect, and he denied any suicidal or homicidal 
ideations.  His thoughts flowed freely and without evidence 
of psychotic process.  The examiner noted that other than the 
reported flashbacks, the veteran exhibited no other symptoms 
suggestive of PTSD.  The veteran was scheduled for an 
substance abuse treatment program (SATP) screening, but he 
indicated that he was not interested in outpatient 
rehabilitation at that time due to transportation 
difficulties.  

The record shows that the veteran canceled or failed to 
report for scheduled appointments for substance abuse 
treatment in August and September 1996.  When seen in October 
1996, the veteran reported that he had transportation 
problems and relapses of substance abuse since his initial 
consultation, but wanted to pursue treatment for PTSD.  At 
that time, the veteran was alert and well oriented, and 
appeared his chronological stated age.  His mood and affect 
were within normal limits, and he denied any thoughts or 
plans for suicide or homicide.  His thoughts were goal 
directed and without evidence of psychosis.  

Similar findings were noted when seen by VA at the end of 
October 1996.  At that time, the veteran's mood and affect 
were slightly dysphoric.  There were no overt signs of 
substance abuse, and his speech was clear but soft.  His gait 
was not ataxic, and there was no odor of alcohol about him.  
There were no verbalizations of suicidal or homicidal 
ideations.  The veteran's thoughts were goal directed and 
without evidence of psychosis.  The veteran was referred to a 
PTSD clinic for further evaluation of his symptoms.  

An outpatient progress note from a VA clinic in December 1996 
indicated that this was the veteran's first meeting with the 
Korean Group.  The veteran described himself as a "loner" 
and indicated that he spent much of his time alone, though he 
had one female friend who he spends some time with.  The 
assessment was PTSD.  The veteran was scheduled to return in 
one month for the next group session.  

When examined by VA in April 1997, the veteran reported that 
he felt very nervous due to his combat experiences in Korea.  
The examination was primarily directed at determining if the 
veteran had PTSD.  The veteran's symptoms included difficulty 
sleeping, isolation, flashbacks, intrusive thoughts, 
exaggerated startle response, and explosive temper.  On 
examination, the veteran was casually groomed, and his weight 
was proportionate to his height.  He was candid and polite, 
and answered all questions readily.  His motor activity and 
gait were normal and his eye contact was alert.  His quality 
of speech was normal and relevant, and his intellectual 
function was within the average range.  The veteran's mood 
was dysphoric, as he appeared depressed, and his affect was 
flat.  The veteran reported a history of suicidal ideation, 
but denied any current suicidal or homicidal thoughts.  There 
was no sign of psychosis, and his impulse control appeared to 
be contained.  However, the veteran reported a history of 
being verbally and physically violent.  His insight and 
judgment were fair.  The diagnosis was PTSD.  

VA records show that the veteran was admitted for a three 
week closed EPDU program for treatment of his PTSD in October 
1997.  The records indicate that this was the veteran's first 
admission for PTSD.  The veteran participated in all programs 
and did not have any behavior or management problems.  At 
discharge, it was felt that the veteran had developed some 
insight into his condition.  The veteran had no suicidal or 
homicidal thoughts, but was still having flashbacks and 
intrusive thoughts and nightmares about his combat 
experiences.  The diagnoses included PTSD.  The Global 
Assessment of Functioning (GAF) score on Axis V was estimated 
at 45 to 50.  

VA outpatient records associated with the claims file in 
January 1998, show that the veteran was treated at the mental 
health clinic for substance abuse and his PTSD from January 
to December 1997.  The clinical findings were essentially 
unchanged during the period and showed that the veteran 
continued to experience flashbacks, nightmares, and intrusive 
thoughts.  The veteran denied any suicidal or homicidal 
thoughts, or any auditory or visual hallucinations.  Most of 
the reports were primarily for treatment of his substance 
abuse problems, thought it was noted that the veteran wished 
to pursue treatment for his PTSD symptoms.  The reports show 
that the veteran was alert and well oriented, and that eye 
contact was good.  His verbal communication was clear, 
coherent, and relevant, and that he was dressed appropriately 
and groomed.  The reports indicated that the veteran's mood 
and affect varied between normal and constricted.  A progress 
note signed by a social worker for referral into the PTSD 
program in April 1997 offered a diagnosis of PTSD and a 
current GAF score of 60.  

When examined by VA in January 1998, the veteran's current 
GAF score was 49.  The veteran lived alone in a secluded 
wooded area where he took care of a campground in exchange 
for rent.  The record indicated that the veteran was able to 
take care of the activities of daily living, including 
bathing and cooking.  He was able to do his own shopping.  He 
did not like being around other people and had very little 
contact with his four children, who lived only 15 minutes 
away from him.  The examiner noted that the veteran's 
symptoms included anxiety, depression, nightmares, 
flashbacks, and procrastination since around 1970.  The 
veteran reported intrusive thoughts several times a day.  He 
complained of having a bad temper and gave a history of 
getting into fights.  He stopped drinking and now kept pretty 
much to himself as he did not like being around other people 
and wanted to avoid any confrontations.  The veteran reported 
that he had nightmares of his combat experiences and 
exaggerated startle response to noises.  On examination, the 
veteran was on time for his appointment.  He was clean, well 
groomed, and appropriately dressed.  His behavior was 
cooperative, and his speech was coherent and fluent.  His 
thoughts were goal directed, and he denied any suicidal or 
homicidal ideations.  The veteran reported that he had no 
plan or intention to hurt anyone.  He reported that he lived 
in a secluded area, and said that he was ready to defend 
himself if he were ever attacked.  The veteran's affect was 
full and his mood was anxious.  His cognitive functions were 
appropriate for his age, and he was competent to handle his 
funds.  The diagnoses included PTSD, and alcohol dependence 
in remission.  The current GAF score was 49, and 50 for the 
past year.  

VA outpatient records from January to June 1998 show that the 
veteran was seen at the PTSD clinic mostly on a monthly 
basis.  The clinical findings were not materially different 
from those reported on earlier evaluations.  The reports 
indicated, in essence, that the veteran attended his meetings 
and was cooperative.  A GAF score of 49 was reported on a 
progress note in January 1998.  In February 1998, the veteran 
reported that he felt stressed out since returning from the 
PTSD clinic a few weeks earlier.  When seen on June 15, 1998, 
the veteran reported that he had problems with his memory, 
and that his PTSD symptoms had worsened since he stopped 
going to the PTSD clinic.  The assessment was PTSD with 
exacerbation of symptoms.  The GAF score was 41.  

At a personal hearing at the RO in June 1999, the veteran 
testified that he lived alone in a secluded area in order to 
keep from interacting with other people.  He reported a 
history of violent confrontations with anyone who disagreed 
with him, including a recent incident in which he punched 
someone at a restaurant because he didn't like the way the 
other person responded to him.  The veteran testified that he 
carried a gun every where he went, and that he had a number 
of loaded weapons in his home.  He has difficulty sleeping at 
night and reported that he patrolled the perimeter of his 
home when he couldn't sleep.  The veteran also testified that 
he took long walks into the woods and sat on a rock for hours 
at a time.  He said that sitting on the rock helped to calm 
him and gave him some respite from his intrusive thoughts and 
flashbacks.  He said that sometimes he sat on the rock for 
eight or nine hours at a time.  

Ratings - In General

During the pendency of this appeal, there has been a 
significant change in the law.  Specifically, on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of VA 
with respect to its duty-to-assist obligation, and supercedes 
the decision of the United States Court of Appeals for 
Veterans Claims in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Information concerning 
the evidence necessary to prove his claim was elicited at his 
hearing and in statement sent to him, and all necessary 
development has been obtained.  The essence of the revised 
regulations pertaining to duty to assist has been complied 
with.

In Francisco v. Brown, 7 Vet. App. 55, 58 (1994) the United 
States Court of Appeals for Veterans Claims (hereinafter 
"the Court") held that "[w]here entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance."  However, in AB v. 
Brown, 6 Vet. App. 35, 38 (1993), the Court held that where 
the claim arises from an original rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation.  In a recent decision, 
Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that the rule from Francisco was not applicable to the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability, and 
that separate [staged] ratings may be assigned for separate 
periods of time based on the facts found.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2000).  Separate diagnostic codes identify the various 
disabilities.  In addition, the VA has a duty to acknowledge 
all regulations which are potentially applicable through the 
assertions and issues raised in the record and to explain the 
reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  38 C.F.R. § 4.1 requires 
that each disability be viewed in relation to its history, 
and that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 requires 
that medical reports be interpreted in light of the whole-
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  The requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based on a 
single, incomplete or inaccurate report, and to enable the VA 
to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 
1 Vet. App. at 594.  38 C.F.R. § 4.7 provides that where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  

The revised regulations, effective November 7, 1996, provide 
in pertinent part as follows:

Sec. 4.126  Evaluation of disability from 
mental disorders.

    (a) When evaluating a mental 
disorder, the rating agency shall 
consider the frequency, severity, and 
duration of psychiatric symptoms, the 
length of remissions, and the veteran's 
capacity for adjustment during periods of 
remission.  The rating agency shall 
assign an evaluation based on all the 
evidence of record that bears on 
occupational and social impairment rather 
than solely on the examiner's assessment 
of the level of disability at the moment 
of the examination.
    (b) When evaluating the level of 
disability from a mental disorder, the 
rating agency will consider the extent of 
social impairment, but shall not assign 
an evaluation solely on the basis of 
social impairment.

38 C.F.R. § 4.126 (effective from November 7, 1996).  

The pertinent criteria for rating mental disorders are as 
follows:  

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own 
name.....................................
.....  100

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective 
relationships............................
....................................  70

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships............................
...................  50

Analysis

Rating in Excess of 50 Percent Prior to June 15, 1998

The evidence required to warrant a grant of disability 
benefits does not have to be conclusive.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  38 U.S.C.A. § 
5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  After reviewing the evidence of record, the Board 
concludes that the psychiatric disability picture prior to 
June 15, 1998, more closely approximates the criteria for a 
70 percent schedular rating.  

The records show that the veteran has difficulties in most 
areas of his life and is unable to establish and maintain 
effective relationships due to his PTSD symptoms.  While the 
veteran is able to perform the normal functions of daily 
living, including dressing, cleaning, and feeding himself, he 
has significant difficulty interacting with other people, 
including his own children.  He engages in obsessional 
rituals which interfere with routine activities, including 
patrolling his home at night.  The veteran also displays 
impaired impulse control manifested by an explosive temper 
and an intolerance of other people.  On review of the 
evidentiary record, the Board finds that the veteran's 
symptoms are more closely analogous to that required for a 70 
percent rating, and no more, prior to June 15, 1998.  

However, the evidence does not more closely approximate the 
criteria for a 100 percent schedular rating.  The veteran 
does not demonstrate the severity of symptoms required for 
this rating.  In this regard, there was no gross impairment 
in thought processes or communication or persistent delusions 
or hallucinations.  During the relevant time period, he was 
described as oriented, and his thoughts did not evidence a 
psychotic process.  He denied any current plans of suicide or 
homicide, and he was able to maintain personal hygiene.  
Cognitive functions were appropriate for his age.  In short, 
the totality of the findings prior to June 15, 1998 did not 
result in the severity of symptoms necessary for a 100 
percent schedular rating.  In addition, total social 
impairment was not present during this time period.  In this 
regard, while the veteran reported being alone, he did have 
one female friend with whom he spent time with.  He also 
attended meetings at the PTSD clinic where he interacted with 
others.




ORDER

A schedular evaluation of 70 percent and no greater for the 
veteran's service-connected PTSD prior to June 15, 1998 is 
granted, subject to VA laws and regulation concerning payment 
of monetary benefits.  


REMAND

In light of the Board's decision to assign a 70 percent 
evaluation from the initial grant of service connection, the 
issue arises of whether the veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability prior to June 15, 1998.  That is, when a 
service-connected disability is rated 70 percent disabling, 
the VA has an obligation to consider whether he entitled to a 
total rating under the provisions of 38 C.F.R. § 4.16.  
Attention is directed to VA's congressional mandate that VA 
is to "fully and sympathetically develop the veteran's claim 
to its optimum before deciding it on the merits."  Hodge v. 
West, 155 F.3d 1356, 1362-63 (Fed. Cir. 1998) (citing H.R. 
Rep. No. 100-963, at 13 (1988), reprinted in 1988 
U.S.C.C.A.N. 5782, 5794-95); see also H.R. REP. No. 105-52, 
at 4 (Apr. 14, 1997) (remarking on "the pro-claimant bias 
intended by Congress throughout the VA system").

A total disability rating based on individual unemployability 
will be assigned under the following circumstances:  

(a) Total disability ratings for 
compensation may be assigned, where the 
schedular rating is less than total, when 
the disabled person is, in the judgment 
of the rating agency, unable to secure or 
follow a substantially gainful occupation 
as a result of service-connected 
disabilities: Provided, That, if there is 
only one such disability, this disability 
shall be ratable at 60 percent or more, 
and that, if there are two or more 
disabilities, there shall be at least one 
disability ratable at 40 percent or more, 
and sufficient additional disability to 
bring the combined rating to 70 percent 
or more.  

38 C.F.R. § 4.16 (2000).

When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
appellant has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  In this case, the RO has not 
yet addressed this issue nor has it considered the change in 
the law brought about by the Veterans Claims Assistance Act 
of 2000.  This new Act expanded the VA's duty to provide 
notice to a claimant and the duty to assist.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, 2096-2099 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107). 

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The RO must review the claims file and 
ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 are completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

2.  The veteran should be asked to 
complete a employment statement showing 
employment since 1996.  

3.  The claims file should be forwarded 
to a VA psychiatrist for review of the 
record to determine if the veteran's 
service-connected PTSD rendered him 
unable to secure or follow a 
substantially gainful occupation prior to 
June 15, 1998.  The claims folder and a 
copy of this REMAND must be made 
available to the examiner for review, and 
the examiner should indicate that he or 
she reviewed the file.  The examiner 
should provide an opinion as to whether 
it is at least as likely as not that the 
veteran's service-connected PTSD alone, 
rendered him unemployable from November 
7, 1996 to June 15, 1998.  In formulating 
a response, the physician should utilize 
the phrase italicized above which sets 
forth the standard of proof necessary to 
grant a claim.  The physician should 
provide a complete rationale and bases 
for all opinions offered and make 
reference to specific documents to 
support his opinion.  If the physician is 
unable to make any determination, she/he 
should so state and indicate the reasons.  
The findings should be typed or otherwise 
recorded in a legible manner for review 
purposes.  

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  In particular, 
the RO should determine if the examiner 
has responded to all questions posed.  In 
addition, the RO should ensure that the 
provision pertaining to the duty to 
assist as provided for in the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A) have been met.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the VA examination report does not 
include an adequate response to the 
specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (2000).  

5.  Thereafter, the RO should review the 
issue of entitlement to a total 
compensation rating based on individual 
unemployability for the period prior to 
June 15, 1998.  If the determination 
remains adverse to the veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the 
Case, to include a discussion of the 
provisions of 38 C.F.R. § 3.321(b) as it 
pertains to the assignment of a TDIU 
rating.  The veteran and his 
representative should be given an 
opportunity to respond to the SSOC.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 


